Date 24 May 2006 DIANA SHIPPING INC. as Borrower -and- BUENOS AIRES COMPANIA ARMADORA S.A. CERADA INTERNATIONAL S.A. CHORRERA COMPANIA ARMADORA S.A. CYPRES ENTERPRISES CORP. DARIEN COMPANIA ARMADORA S.A. EATON MARINE S.A. HUSKY TRADING S.A. PANAMA COMPANIA ARMADORA S.A. SKYVAN SHIPPING COMPANY S.A. TEXFORD MARITIME S.A. as Existing Owners -and- URBINA BAY TRADING S.A. CHANGAME COMPANIA ARMADORA S.A. as New Owners -and- THE ROYAL BANK OF SCOTLAND plc as Lender AMENDING AND RESTATING AGREEMENT relating to a revolving credit facility of up to (originally) US$230,000,000 Watson, Farley & Williams London INDEX ClausePage 1INTERPRETATION2 2AGREEMENT OF THE LENDER3 3CONDITIONS PRECEDENT 3 4REPRESENTATIONS AND WARRANTIES 4 5AMENDMENT AND RESTATEMENT OF FACILITY AGREEMENT AND OTHER FINANCE DOCUMENTS 4 6FURTHER
